Citation Nr: 0842253	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for actinic keratosis 
and nummular eczema (also claimed as psoriasis).

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for breathing problems.

5.  Entitlement to service connection for pernicious anemia.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

7.  Entitlement to service connection for high triglycerides.

8.  Entitlement to service connection for low testosterone 
levels.

9.  Whether new and material evidence has been received to 
reopen a claim of   entitlement to service connection for low 
back pain with degenerative changes and numbness in legs.

10.  Entitlement to an earlier effective date for payment of 
nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In November 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for low back 
pain with degenerative changes, service connection for PTSD 
and service connection for GERD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2008, prior to the promulgation of a 
decision, the Board received notification of the veteran's 
intent to withdraw the issues of entitlement to service 
connection for actinic keratosis and nummular eczema, 
entitlement to service connection for chest pain, entitlement 
to service connection for breathing problems, entitlement to 
service connection for pernicious anemia, entitlement to 
service connection for high triglycerides, entitlement to 
service connection for low testosterone levels and 
entitlement to an earlier effective date for nonservice-
connected pension from appellate consideration.

2.  Service connection for low back pain with degenerative 
changes and numbness in legs was previously denied in an 
October 1999 Board decision.  

3.  The evidence received since the prior final denial of 
service connection for low back pain with degenerative 
changes and numbness in legs is neither cumulative nor 
redundant and raises a reasonable probability of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with regard to the issues of 
entitlement to service connection for actinic keratosis and 
nummular eczema, entitlement to service connection for chest 
pain, entitlement to service connection for breathing 
problems, entitlement to service connection for pernicious 
anemia,  entitlement to service connection for high 
triglycerides, entitlement to service connection for low 
testosterone levels.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).  

2.  The October 1999 Board decision which denied entitlement 
to service connection for low back pain with degenerative 
changes and numbness in legs is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2008).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for low back pain 
with degenerative changes.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).

Withdrawal may be made by the veteran or by his or her 
authorized representative. 38 C.F.R. § 20.204 (2008).

At his hearing in November 2008, the veteran notified the 
Board that he wished to withdraw his appeal with respect to 
the issues of entitlement to service connection for actinic 
keratosis and nummular eczema, entitlement to service 
connection for chest pain, entitlement to service connection 
for breathing problems, entitlement to service connection for 
pernicious anemia, entitlement to service connection for 
gastroesophageal reflux disease (GERD), entitlement to 
service connection for high triglycerides, entitlement to 
service connection for low testosterone levels his appeal 
from appellate consideration.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to these claims.  Accordingly, the 
Board does not have jurisdiction to review these claims, and 
they are dismissed.


II.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   
 
In this case, the RO provided the veteran with the required 
VCAA notice with respect to his claims for service connection 
for PTSD and GERD in an April 2004 letter.  A June 2004 
letter advised the veteran of the evidence required to reopen 
his claim of entitlement to service connection for low back 
pain.  The April 2004 and June 2004 letters informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist him in obtaining in support 
of his claims.    

A March letter informed the veteran of the how disability 
ratings and effective dates are determined.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

III.  Analysis of Claims

The Board previously denied service connection for low back 
pain in an October 1999 decision.  The Board found that 
service medical records did not show treatment for low back 
pain.  The Board also found that there was no evidence of a 
causal relationship between a back injury during service and 
the currently diagnosed degenerative joint disease.  

Once the Board has disallowed a claim, it may not be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

The evidence of record at the time of the October 1999 Board 
decision included service medical records, post-service 
private medical records and VA treatment records, Social 
Security records, a report of a June 1996 VA examination, a 
transcript of a Board hearing conducted in October 1999 and 
written statements submitted by the veteran.

In February 2004, the veteran sought to reopen the claim of 
entitlement to service connection for low back pain.  A claim 
that is the subject of a prior denial may be reopened if new 
and material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is presumed, unless 
it is inherently incredible or beyond the competence of the 
witness offering the evidence.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2008). 

The evidence submitted since the October 1999 Board decision 
includes treatment records from Comprehensive Occupational 
Health, dated in March 1983, VA and private treatment 
records, a report of a December 2004 VA examination, 
statements submitted by and on behalf of the veteran and the 
transcript of the Board hearing held in 2008.

The treatment record from Comprehensive Occupational Health 
show that mild degenerative changes of the lumbar spine were 
noted.  The newly submitted VA and private treatment records 
and the 2004 VA examination demonstrate current diagnoses of 
and treatment for lumbosacral strain and degenerative joint 
disease. 

The veteran testified in support of these claims at a 
November 2008 Board hearing.  The veteran testified that he 
had back problems during service and has continued to 
experience back pain since service.  In Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005), the Court held 
that that the veteran was competent to testify to factual 
matters of which he had first-hand knowledge and, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness's personal knowledge.  Thus, the veteran's 
testimony provides competent evidence of back pain during 
service.  

The Board finds that the evidence that has been submitted 
since the prior final denial of service connection for low 
back pain is both new and material.  This evidence is new as 
it was not previously submitted to agency decision makers and 
is neither cumulative, nor redundant of the evidence of 
record at the time of the last prior final denial.  

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for low back pain, and raises a 
reasonable possibility of substantiating the claim.  The 
Board's prior denial of service connection was based upon a 
lack of evidence of in-service treatment for the claimed 
condition, as well a lack of a medical nexus between the 
veteran's service and a current back disability. 

The veteran's testimony indicates that he experienced back 
pain during service.  The lack of such evidence formed the 
basis for Board's prior denial.   

Having determined that new and material evidence has been 
received the Board may reopen the previously denied claim for 
service connection for a low back condition.  

Below, the Board remands the claim for additional 
development.     

ORDER

The appeal with regard to the issues of entitlement to 
service connection for actinic keratosis and nummular eczema, 
entitlement to service connection for chest pain, entitlement 
to service connection for breathing problems, entitlement to 
service connection for pernicious anemia,  entitlement to 
service connection for high triglycerides, entitlement to 
service connection for low testosterone levels is dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for low back pain with 
degenerative changes and numbness in legs is reopened.  To 
that extent only, the claim is allowed.  

REMAND

Additional development is required before the Board can 
decide the veteran's claims of entitlement to service 
connection PTSD, service connection for GERD and service 
connection for low back pain with degenerative changes and 
numbness legs.   

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  38 C.F.R. § 3.304(f) (2008).

The Board notes that the record contains multiple diagnoses 
of PTSD. However, the veteran's claimed stressors have not 
been verified.  As the veteran did not engage in combat, the 
alleged stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997). 

In his testimony and written statements, the veteran 
indicated that he was walking through a triage area when a 
soldier asked the veteran to come over to him.  The veteran 
reported that the soldier was bloody and his legs were 
missing.  The veteran reported that the soldier said he was 
dying and asked the veteran to call his mother.  The veteran 
reported that he went to the hospital and was told that the 
soldier had died.    

In addition with respect to stressors, VA outpatient 
counseling records dated in June 2007 show that the veteran 
also reported stressors of being ill and lying in a 
helicopter and of hearing that several people died in a 
helicopter crash and yelling at the pilots to see if anyone 
was alive.  

The Board notes that the veteran testified that he has 
difficulty remembering the dates of the stressor incidents.  
However, in order to verify the reported stressors more 
specific identifying information regarding the incident is 
necessary.  Therefore, on remand, the veteran should be 
requested to provide approximate dates of the incidents.  If 
the veteran provides the requested information, the RO should 
attempt to verify the stressors through the U.S. Army & Joint 
Services Records Research Center (JSRRC).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  

The veteran and his representative have indicated that 
relevant VA treatment records and Social Security 
Administration (SSA) records have not been obtained.  On 
remand, the AMC/ RO should obtain current authorization from 
the veteran and should attempt to obtain the outstanding VA 
and SSA records.  

The duty to assist also requires VA to provide the claimant 
with a medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 
(2008).  An examination or medical opinion is required when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

VA examinations are necessary before the claims of 
entitlement to service connection for GERD and service 
connection for low back pain with degenerative changes and 
numbness in legs can be decided. 

With respect to the veteran's claim for service connection 
for low back pain,  service medical records show that the 
veteran was seen in October 1967 with complaints of back 
pain.  A report of medical history completed in conjunction 
with the August 1969 separation examination indicates that 
the veteran checked "yes" in response to the question of 
whether he had ever had back trouble of any kind.
Post-service VA medical records show a current diagnosis of 
degenerative joint disease and lumbosacral strain.  Given the 
evidence of complaints of back pain during service and the 
current diagnosis of a lumbar spine condition, a VA 
examination is required.  

Additionally, with respect to the veteran's claim for service 
connection for GERD, the veteran testified that he first 
experienced symptom of GERD during service in approximately 
1968.  Numerous VA treatment records reflect a current 
diagnosis of GERD.  The veteran is competent to testify that 
he experienced digestive problems during service.  Based on 
the veteran's testimony as well as the current diagnosis of 
GERD, an examination is necessary to decide the claim.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, obtain the 
veteran's records from SSA and VA and 
associate the records with the claims 
file.    

2.  Request that the veteran provide any 
additional information that he can 
remember regarding his claimed stressors.  
The veteran should be asked to provide 
locations of these events and approximate 
dates. The veteran and his representative 
are instructed that searches are made in 
two-month intervals, so the veteran must 
specify a two-month period.

3.  If verification of the veteran's 
claimed stressor is obtained, the veteran 
should be scheduled for a VA examination 
to ascertain whether the veteran has a 
current diagnosis of PTSD based on any 
verified stressor.  The RO should provide 
the examiner with a summary of any 
verified stressor, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in- 
service stressor resulted in PTSD.  If 
PTSD is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that there is a 
relationship between PTSD and the verified 
in-service stressor.  The claims file must 
be made available to the examiner for 
review in conjunction with any 
examination. The examiner should provide 
an opinion with a complete rationale for 
all findings and conclusions.

4. Thereafter, if, and only if one or more 
of the alleged stressors is verified, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present is 
related to service.

a. Prior to the examination, specify 
for the examiner the stressor or 
stressors that is/are established by 
the record, and the examiner must be 
instructed that only that/those 
event(s) may be considered for the 
purpose of determining whether the 
veteran was exposed to one or more 
stressors in service.  The veteran's 
claims file should be made available to 
the examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

b. The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD. 
The examination report should include a 
detailed account of all pathology 
present. Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c. If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record by the 
RO and found to be sufficient to 
produce PTSD by the examiner. Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

d. If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service.

5.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
should be provided to the examiner prior 
to the examination, and the examiner 
should indicate that the claims file was 
reviewed.  The examiner should diagnose 
any current disability of the low back.  
The examiner should provide an opinion 
regarding whether any currently diagnosed 
low back disability is at least as likely 
as not (50 percent or greater likelihood) 
related to the back pain that was noted 
during service.   The examiner should 
provide a detailed rationale, with 
references to the record, for the opinion 
provided.      

6.  Scheduled the veteran for a VA 
examination for digestive disorders.  The 
claims folder must be made available to 
the examiner for review  in conjunction 
with the examination, and the examiner's 
report should indicate that the claims 
file was reviewed.  The examiner should 
indicate whether the veteran currently has 
GERD.  If GERD is an appropriate 
diagnosis, the examiner should provide an 
opinion regarding whether it is at least 
as likely as not (a 50 percent or better 
probability) that the veteran's GERD began 
in service or is otherwise the result of a 
disease or injury during the veteran's 
active duty.

7.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
should be afforded an opportunity to 
respond. The case should then be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


